*107The opinion of the court was delivered by
Royce, J.
This case was heard on the report of a commissioner appointed to take the disclosure of the trustees. It is claimed that the commissioner erred’in admitting certain testimony which is detailed in the report. But it does not appear that any question was raised or decided in the County Court in relation to the admissibility of that testimony. If the trustees wished to insist upon their objection to its admissibility, they should have filed exceptions to the report, based upon their objection to such testimony, and interposed it by way of objection to the acceptance of the report, or by motion to set aside or recommit it; so the question is not regularly before the court. Graham v. Stiles et al. 38 Vt. 578 ; Perry v. Whitney, 30 Vt. 390 ; Johnson v. Dexter and Dexter, 37 Vt. 641.
The only remaining question is as to the extent of the trustees’ liability. In ascertaining the amount due from the trustees to the defendant for his wages and board, the commissioner allowed him at the rate of $3.50 per day for the entire period of his service ; and the question presented is, whether, from the facts found, he is entitled to that rate of compensation, or is only entitled to recover upon a quantum meruit.
In considering this question, the time of his service should be divided into two periods, — the first embracing the time from the third of June, 1873, when he commenced work, to the first of August of the same year. During this period there was no contract as to compensation between the defendant and trustees, unless what transpired between the defendant and Ramsey constituted a contract that was binding upon the trustees. The trustees wrote Ramsey that they wanted a man to do some work for them. Ramsey told the defendant about it, and that he should expect to get $3 per day and expenses for such work ; and if he wanted to go and do the work, he would write a letter to the trustees, introducing him, and did so. No inquiry was made of the defendant by the trustees about the price he expected to receive for his services, and he was expecting to receive the rate of wages named by Ramsey. Although Ramsey had no authority from the trustees to employ the defendant, and bind them to any contract he *108might make, yet, after having written Eamsey that they wanted a man, and the defendant coming to them with a letter of introduction from Eamsey, their taking him into their service, and retaining him for such a period of time, we think was an adoption by them of the terms, as far as the rate of compensation was concerned, fixed and agreed upon between the defendant and Eamsey.
In 1 Liverm. Principal & Agent, 44, it is said: If I make a contract in the name of a person who has not given me an authority, he will be under no obligation to ratify it, nor will he be bound to the performance of it; but if, with full knowledge of what I have done, he ratify the act, he will be considered to have contracted originally by my agency,” for the ratification is equivalent to an original authority. And it is said by Buller, J., in 2 Term, 209, that the assent or acquiescence by which the principal shall be bound, must be given with knowledge, or the means of acquiring knowledge, of all the circumstances of the case. As to the second period, commencing on the 1st of August, there can be no doubt as to the rate of compensation the defendant was entitled to. He notified the trustees on that day, that his price was $3.00 a day and board, and if after this notice they retained him in their service, it would be under an implied promise to pay him at that rate. The damage that the trustees sustained in consequence of the unskillful work of the defendant on the lathes, from the facts found by the commissioner, cannot be deducted from his wages. These damages were attributable as much to the faulty plan for their construction prescribed by the trustees, and their neglect to furnish the defendant suitable tools and machinery with which to do the work, as to any unskillfulness on his part. The damage the trustees sustained by the breaking of the chain lathe, stands upon a different footing. That was occasioned wholly by the defendant’s carelessness, and should be allowed. The defendant’s claim against the trustees is allowed at $946.25, from which the payments made to him, and the damages to the chain lathe ($25.00), are deducted, leaving the sum of $338.41, due from the trustees to the defendant. And the judgment of the County Court is reversed, and judgment that the trustees are liable for the above amount, and interest since the 29th of April, 1874.